[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1273

                        SAMUEL JONES,

                    Plaintiff, Appellant,

                              v.

  MASSACHUSETTS BAY TRANSPORTATION AUTHORITY AND CHRISTOPHER
                          J. BLACH,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nancy J. Gertner, U.S. District Judge]                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                Aldrich, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Samuel Jones on brief pro se.                        
Merita A. Hopkins and Dawna McIntyre on brief for appellees.                                                

                                         

                       November 6, 1997
                                         

     Per  Curiam.   Samuel Jones  appeals  from the  district                            

court's dismissal of  his action asserting federal  and state

claims against the Massachusetts Bay Transportation Authority

(the "MBTA") and  Christopher Blach, an employee  of the City

of Boston.  We affirm.

     First, given  Jones's settlement agreement with the MBTA

which  resolved  all  of  his claims  against  the  MBTA, the

district  court properly  dismissed  the  action against  the

MBTA.   See  C. Wright, A.  Miller &  E. Cooper,  13A Federal                                                                         

Practice and  Procedure     3533.2,  at  233  (2d  ed.  1984)                                   

(settlement moots  a case).1   Second,  the grant  of summary                                       1

judgment against Jones on his federal claim against Blach was

also  proper.   Counsel  for  Jones  expressly  informed  the

district  court that  he  did not  intend  to oppose  summary

judgment on that  claim, and Blach's summary  judgment motion

correctly  explained  why the  allegations  in  the complaint

failed to state a claim for relief.  On appeal, Jones has not

explained why,  under those  circumstances, it  was error  to

grant  summary judgment for Blach.  Third, the district court

did  not  abuse  its  discretion  by  declining  to  exercise

supplemental jurisdiction over the state claims against Blach

once the court had dismissed the federal claims.  Counsel for

Jones  essentially asked the court to  dismiss the claims and

                                                    

   1In view  of our  finding, there is  no need  to determine               1
whether the MBTA was a party on appeal.

                             -2-

made no argument  in support of exercising  jurisdiction over

those claims.  Under state  law, Jones could have refiled the

state claims in state court.  See M.G.L. c. 260,   32 (claims                                             

dismissed for  "any matter of  form" may be refiled  in state

court  for one year after their  dismissal); Duca v. Martins,                                                                        

941 F. Supp. 1281, 1295  n.14 (D.  Mass.  1996) (dismissing

state  law  claim  without  prejudice  after  dismissing  the

plaintiff's federal  claim because M.G.L.  c. 260,    32 gave

the plaintiff one year in which to refile his claim  in state

court) (citing Liberace v. Conway,  31 Mass. App. Ct. 40, 43,                                             

574 N.E.2d 1010, 1012, review denied, 411 Mass. 1102 (1991)).                                                

On appeal, Jones  suggests that the claims may  "now" be time

barred in state court,  but that fact has  no bearing on  the

propriety of  the court's  earlier decision  not to  exercise

supplemental jurisdiction  over the  state claims.   Finally,

Jones has not  explained why his malicious  prosecution claim

could properly have been brought under   1983.   See Roche et                                                                         

ux. Roche  v. John Hancock Mut.  Life Ins. Co.,  81 F.3d 249,                                                          

256 (1st  Cir. 1996) ("garden-variety"  malicious prosecution

claims cannot  be brought  under   1983).   In  addition, his

counsel  represented to the district court that the malicious

prosecution claim  was a state  law claim, and, as  such, the

court properly declined to exercise supplemental jurisdiction

over it.

     Affirmed.                          

                             -3-